MEMORANDUM **
Ciríaco Castaneda-Lopez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Castaneda-Lopez failed to show exceptional and extremely unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
Castaneda-Lopez’s contention that the IJ violated equal protection fails because Castaneda-Lopez did not show that he was similarly situated to petitioners who were granted cancellation of removal. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Contrary to Castaneda-Lopez’s contention, the IJ’s interpretation of the hardship standard falls within the broad range authorized by the statute. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-1006 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.